Citation Nr: 0614002	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02- 15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
condition now claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1967 to June 
1973.

The record indicates that entitlement to service connection 
for a skin condition was denied by a December 1998 Board 
decision.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002).  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108 (West 2002).

This case was previously remanded in December 2003 and May 
2005 Board decisions.  In the latter decision, the Board 
instructed the RO to send the veteran corrective VCAA notice 
of what was necessary to reopen his claim of entitlement to 
service connection for a skin condition. 


FINDINGS OF FACT

1.  Service connection for a skin condition was denied by a 
December 1998 Board decision.

2.  Evidence received since the 1998 Board decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The evidence does not provide a nexus between a current 
skin condition and active service.


CONCLUSIONS OF LAW

1.  The December 1998 Board decision that denied service 
connection for a skin disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 
(2005).

2.  Evidence received since the December 1998 Board decision 
is not new and material; and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
2000.  In correspondence dated in December 2001, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of reopening a claim based on new and material 
evidence.  As noted, in a May 2005 remand, the Board 
determined such VCAA notice was insufficient.  Corrective 
notice was sent to the veteran in May 2005, with a request to 
submit new and material evidence.  The veteran did not 
respond to this notice and the claim was readjudicated by the 
RO.  Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  All available evidence has been obtained in 
this case.  The Board notes that in his August 2002 
substantive appeal, the veteran indicated all evidence had 
been submitted.  He also indicated in a May 2004 written 
statement that all post-service medical treatment had been 
received at the VA Medical Center in Fayettville, North 
Carolina.  All of these treatment records have been obtained 
and made part of the record.  The appellant has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Since 
this claim is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Therefore, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 
In the case of Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court held that, in the context of a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and notify the claimant with a letter that 
describes what evidence would be necessary to substantiate an 
element(s) required to establish his entitlement to service 
connection, that was found insufficient in the previous 
denial.  Because corrective notice was sent to the veteran in 
May 2005, with an opportunity to respond, to move forward 
with adjudication of this claim would not cause any prejudice 
to the veteran.  

The regulation pertaining to the definition of new and 
material evidence has been amended since the motion to reopen 
this claim was submitted, due to the passage of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which became effective November 9, 2000.  
This amendment is effective only for claims filed after 
August 29, 2001.  Here, the claim to reopen was submitted in 
November 2000.  Therefore, the old version of 38 C.F.R. § 
3.156(a) is applicable.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2005).  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  See Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006)

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
overruling Colvin v. Derwinski, 1 Veteran App. 171 (1991), 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(2005).  

The diseases associated with herbicide exposure include: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes; Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The veteran's claim was initially denied in the 1998 Board 
decision because competent medical evidence had not been 
presented, linking any current skin disorder with the 
veteran's period of military service or to tinea cruris- the 
diagnosed skin problem during service.  The evidence of 
record at the time of the original claim consisted of the 
veteran's service medical records and outpatient treatment 
records dated September 1982 through November 1989, from the 
Fayettville, North Carolina VA Medical Center.  

The veteran contends that his claim should be reopened 
because he now seeks to establish service connection under 
the theory that exposure to herbicides caused his skin 
disorders. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The 
Board finds, therefore, that the veteran's claim for service 
connection for a skin condition, due to Agent Orange exposure 
is not a "new" claim, and that new and material evidence is 
required in order for the Board to consider the substantive 
merits of the claim for service connection, regardless of the 
veteran's current theory regarding a nexus to service.  

Evidence submitted or secured since the December 1998 Board 
decision consists of
VA outpatient treatment records, from September 1989 through 
September 2004 and an "Annual Historical Summary," of the 
51st Signal Battalion, dated in March 1969.  The Annual 
Historical Summary stated the veteran's unit was involved in 
operations at Camp Red Cloud along the demilitarized zone 
(DMZ) in the Republic of South Korea in 1968.  It confirmed 
that chemical defoliants were sprayed in that area during 
that time, thus exposing the veteran to herbicides, such as 
Agent Orange. 
Initially, the Board finds the evidence showing exposure to 
Agent Orange is "new" in that it was not considered during 
1998 decision.  It is not, however, "material."  
Evidence received to reopen a claim must be both new and 
material.  The Board notes that in this case, where service 
connection was previously denied for lack of competent 
medical evidence linking any skin disorder to military 
service; new and material evidence would need to establish a 
causal link between the veteran's skin disorders and his 
period of service in order to constitute "material 
evidence."
The Board finds that the recently submitted evidence does not 
establish such a link.  

Evidence has been presented to show the veteran was exposed 
to herbicides such as Agent Orange during his military 
service.  Although true, he does not currently suffer from a 
disease recognized by VA as being the result of exposure to 
herbicides. (See 38 C.F.R. §§ 3.307(a)(6) and 3.309(e)).  VA 
outpatient records dating from September 1989 to September 
1994 show that the veteran was diagnosed and treated for 
psoriasis and vitiligo.  Neither falls within such diseases 
recognized by VA resulting from herbicide exposure.  
Therefore, evidence showing herbicide exposure would not 
establish a presumptive link between the veteran's skin 
disorder and military service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2005); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).  

Moreover, the Board finds that the VA outpatient records from 
September 1989 through September 2004 merely reflect ongoing 
treatment for the skin conditions psoriasis and vitiligo, 
without any competent medical evidence linking these skin 
disorders to service.  Likewise, this evidence is also not 
"material" because it fails to establish a causal link 
between the veteran's skin disorders and his period of 
service.

On the basis of the foregoing, the Board finds that the 
criteria for reopening the claim of service connection for 
skin disorders have not been met.  





ORDER

New and material evidence has not been received and the claim 
for service connection for a skin condition is not reopened.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


